Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-12 is the inclusion therein of the limitations of a controller configured to control the liquid discharging head and the relatively- movable device to record a relative movement adjuster pattern, the relative movement adjuster pattern having a first pattern piece and a second pattern piece, and a different pattern, the different pattern having a plurality of different-pattern pieces, the relative movement adjuster pattern and the different pattern being arranged side by side along a direction orthogonal to the arrayed direction on a same liquid-discharge objective medium, the controller being configured to control the liquid discharging head and the relatively-movable device to record: the relative movement adjuster pattern by: controlling the liquid discharging head to perform the discharging action to record the first pattern piece; after the discharging action to record the first pattern piece, controlling the relatively-movable device to perform the relative moving action to move the liquid discharging head and the liquid-discharge objective medium relatively by a predetermined relative moving amount at least once; and after the relative moving action by the predetermined relative moving amount, controlling the liquid discharging head to perform the discharging action to record the second pattern piece, and the different pattern by: controlling the liquid discharging head to perform the discharging action for a plurality of times and controlling the relatively-movable device to perform the relative moving action to move the liquid discharging head and the liquid-discharge objective medium relatively by a moving amount different from the predetermined relative moving amount at least once, wherein the relative movement adjuster pattern includes a plurality of relative movement adjuster patterns arranged at different positions in the arrayed direction, the plurality of relative movement adjuster patterns being recorded on the same liquid-discharge objective medium as the different pattern side by side along the direction orthogonal to the arrayed direction by the controller controlling the relatively-movable device, after recording at least one of the plurality of relative movement adjuster patterns, and before recording a next one of the plurality of relative movement adjuster patterns next to the at least one of the plurality of relative movement adjuster patterns, to perform the relative moving action by the moving amount different from the predetermined relative moving amount for recording the different pattern at least once. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 9,579,894 to Yokota is considered to be the closest prior art which discloses the discharging unit being configured to reciprocate in an outward direction and a return direction opposing the outward direction, the outward and return directions being transverse to the nozzle row; and a transport unit configured to intermittently transport a medium in a direction transverse to the outward and return directions, wherein the liquid discharging apparatus is configured to form at least one adjustment pattern for adjusting a transport amount of each individual transport during the intermittent transport, and wherein the liquid discharging apparatus is configured to form the at least one adjustment pattern such that the at least one adjustment pattern includes: at least one first reference pattern formed while moving the discharging unit in the outward direction, at least one second reference pattern formed while moving the discharging unit in the return direction, at least one first transport amount adjustment pattern formed after the medium is transported a predetermined amount after the at least one first reference pattern is formed, wherein the at least one first transport amount adjustment pattern is formed using a region of the nozzle row different than that used to form the at least one first reference pattern, and at least one second transport amount adjustment pattern formed after the medium is transported a predetermined amount after the at least one second reference pattern is formed, wherein the at least one second transport amount adjustment pattern is formed using a region of the nozzle row different than that used to form the at least one second reference pattern.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853